Citation Nr: 1212373	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-40 534A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation Fund. 


REPRESENTATION

Appellant represented by:	Glorioso S. Ganuelas, Agent


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran who had recognized active service from September 1941 to September 1942 and from February 1945 to May 1945, and was a prisoner of war (POW) of the Imperial Japanese forces from April 1942 to September 1942.  The Veteran died in December 1996.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran died in December 1996; his death preceded the enactment of the American Recovery and Reinvestment Act on February 17, 2009. 


CONCLUSION OF LAW

The requirements for eligibility to a one-time payment from the Filipino Veterans Equity Compensation Fund are not met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  For claims such as adjudicated below, however, where the decision rests on the interpretation and application of the relevant law, the VCAA does not apply.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Under the American Recovery and Reinvestment Act, a new one-time benefit is provided for certain Philippine veterans to be paid from the "Filipino Veterans Equity Compensation Fund."  American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  Payments for eligible persons will be either in the amount of $9,000 for non-United States citizens, or $15,000 for United States citizens. 

Section 1002 addresses Payments to Eligible Persons Who Served in the United States Armed Forces in the Far East During World War II.  Section 1002(c)(1) provides that the Secretary may make a payment from the compensation fund to an eligible person who, during the one-year period beginning on the date of the enactment of this Act, submits to the Secretary a claim for benefits under this section.  The application for the claim shall contain such information and evidence as the Secretary may require.  Section 1002(c)(2) provides that if an eligible person who has filed a claim for benefits under this section dies before payment is made under this section, the payment under this section shall be made instead to the surviving spouse, if any, of the eligible person. 

Section 1002(d) provides that an eligible person is any person who--(1) served--(A) before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or (B) in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538 ); and (2) was discharged or released from service described in paragraph (1) under conditions other than dishonorable.  Section 1002(j)(2) also provides that VA will administer its provisions in a manner consistent with VA law except to the extent otherwise provided in the statute. 

The appellant's application for a one-time payment from the Filipino Veterans Equity Compensation Fund (FVEC) was received in November 2009.  She does not argue, and the evidence does not show, that she is a person who meets the definition provided by Section 1002(d) and is personally eligible for payment from the fund.  Rather, she contends that her spouse met the criteria, and thus (as his surviving spouse) she may receive payments on his behalf. 

Service personnel records associated with the claims file show that the appellant's spouse had recognized military service in the Philippines during the applicable time period and thereby meets the definition of an "eligible person" under the law.  When an "eligible person" dies, the law makes provision for payment from the Filipino Veterans Equity Compensation Fund to a surviving spouse, such as the appellant, provided that the Veteran has first filed a claim for such benefits. 

The Veteran's death certificate shows that he died in December 1996, more than 12 years before the operative law was enacted.  Thus, the Veteran could not have filed a claim for compensation from the Filipino Veterans Equity Compensation Fund.  Since the Veteran did not file a claim for compensation from the fund prior to his death, the appellant is not eligible to receive any payments on his behalf. 

On her June 2010 notice of disagreement the appellant asserted that her claim for a one-time payment from the Filipino Veterans Equity Compensation Fund was valid because being the widow of the Veteran she can inherit his intestate property.  As noted before, because the Veteran died prior to the enactment of the Filipino Veterans Equity Compensation Fund, he did not qualify for any payment from the fund.  Accordingly, no such payment became a part of the Veteran's estate.  

The appellant also asserted that under Califano v. Westcott, 443 U.S. 76 (1979), she is an eligible claimant.  In Califano, the U.S. Supreme Court struck down a provision of Section 407 of the Social Security Act, which governs the Aid to Families with Dependent Children.  The Supreme Court found that Section 407 was unconstitutional to the extent it incorporated a gender distinction that discriminated against women.  The Board notes that the Filipino Veterans Equity Compensation Fund is gender neutral and that if the appellant had herself had qualifying service in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States, she would have been eligible for a payment from the fund.  Accordingly, the holding of Califano is inapplicable to her claim.

On the appellant's October 2010 VA Form 9, substantive appeal, she contended that "... the Equity Act is in essence a gratuitous liberal benefit for the veterans and their survivors who were unsuccessful in their claims for service connection in like manner that the VA allowed unsuccessful ones to receive SSI benefits after Naturalization, therefore, the FVEC benefit remains its provision as a pioneer effort to help the remaining aggrieved claimants to pursue equalization by extending the U.S. arms to those who failed to meet the criteria of service-connected requirements of the law."  Her argument is, essentially, one of compassionate relief.  While the Board is sympathetic to her claim and is grateful for the Veteran's service to this country, it finds no entitlement under the law to the benefits she seeks. 

The appellant does not meet the basic eligibility requirements for a one-time payment from the Filipino Veterans Equity Compensation Fund, and there is no legal basis on which her claim could be granted.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The appellant is not eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


